[LETTERHEAD OF STERNE, AGEE & LEACH, INC.] November 7, 2014 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:MW Bancorp, Inc. Registration Statement on Form S-1 (Registration No. 333-198668) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join MW Bancorp, Inc. in requesting that the effective date of the above-referenced Registration Statement, as amended, be accelerated so that it will become effective at 5:00 p.m. on November 12, 2014, or as soon thereafter as may be practicable. Very Truly Yours, Sterne, Agee & Leach, Inc. /s/ Allan D. Jean Name: Allan D. Jean Title: Director
